Per Curiam.

We accept the findings and conclusions of the board, but believe that applicant should demonstrate his freedom from substance abuse for a longer period before being permitted to sit for the bar examination. We therefore order that applicant be permitted to reapply to take the July 1998 bar examination, to coincide with the approximate date of the conclusion of his two-year contract with OLAP.

Judgment accordingly.

Moyer, C.J., Resnick, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas and F.E. Sweeney, JJ., dissent.